                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 18-1565-JAK (KKx)                                  Date: March 28, 2019
 Title: Leslie Williams v. GTT Americas, LLC, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                            None Present

Proceedings:      Order re: Stipulated Protective Order [Dkt. 22]



        The parties’ proposed Stipulation and Protective Order has been referred by the District
Judge to the Magistrate Judge for consideration. The parties are advised that the Court declines to
issue the proposed protective order to which they have stipulated for the following reasons:

        1.     The parties shall include a statement of good cause, as required by Fed. R. Civ. P.
26(c). Such showing should be made separate from the parties’ stipulation regarding the terms of
the proposed protective order.

        2.      Proposed ¶¶ 6, 9, 20, and 21 need to be revised to make clear that any motion
challenging or seeking to uphold a party’s designation of material as Confidential Information or
seeking to modify or amend the proposed Protective Order must be brought in strict compliance
with Local Rules 37-1 and 37-2 (including the Joint Stipulation requirement).

        3.       Proposed ¶ 17 needs to be revised to make clear a Party that seeks to file under seal
any Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be
filed under seal pursuant to a separate court order authorizing the sealing of the specific Protected
Material at issue. If a Party’s request to file Protected Material under seal is denied by the court,
then the Receiving Party may file the information in the public record unless otherwise instructed by
the court.




 Page 1 of 2                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
        4.      Proposed ¶ 13 needs to be revised to unequivocally state that nothing in the
protective order shall be construed as authorizing a party to disobey a lawful subpoena or court
order issued in another action.

        5.     The signature block for the judge in the proposed Order needs to be changed to the
signature block for the Magistrate Judge.

       The parties are further directed to the Court’s sample stipulated protective order
located on the Court’s website for a sample of the format of an approved stipulated
protective order. The parties are strongly encouraged to use the language contained in the
approved stipulated protective order.




cc:     United States District Judge John A. Kronstadt




 Page 2 of 2                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
